Zimbra                                                               https ://mail.jacksonnj .net/h/printmessage?ict~7167 &tz~America/Ne ...
Zimbra                                                                                kpieslak@jacksontwpnj.net
Fwd: Jackson Township: 41 Pitney Lane
From : Jeff Purpura <Jpurpuro@jacksontwpnj.net>                                    Mon, Mar 06, 2017 08:38 AM
Subject : Fwd: Jackson Township: 41 Pitney Lane
To : Kenneth Pieslak <kpieslak@jacksontwpnj.net>
Cc: Helene Schlegel <hschlegel@jacksontwpnj.net>, Jean L Cipriani
<jlc@gm-law.net>
Ken,
Is 41 Pllney on you '½alch' llsl?
Thank you.
Jeffrey Purpura
Jackson Township Zoning Officer
95 W.Veterans Ewy. Jackson, NJ 08527
732.928.1208 ext. 1210
732.928.1397 (fax)




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-13 Filed 09/06/19 Page 1 of 1 PageID: 1084
----- Forwarded Message
From: "Jackson Township Website" <webmaster@jacksor.twpnj.net>
To: jpurpuro@jacksontwpnj.net
Sent: Sunday, March 5, 2017 12:33:44 AM
Subject: Jackson Township: 41 Pitney Lane
This is an enqLiry email via. http://jacksontwpnj.net/ [rum:
Joe <coexistinharmony@outlook.com>
Jeff Purpura,   41 Pitney Ln. was sold in February of 2016. It 1 s a 5 bed room 2.5
bath. There are 2 vehicles parked in the driveway all week. Friday nights before
sun down the driveway fills with 16 ~o 20 cars. The ca~s are there till the
following days sunset. Now I don't think we need to be members of Mensa to see what
~s going on here. There has been an influx of foot tra=fic by members of the Jewish
community to the residence also during this time. I know this because Pitney Lane
~s were I hang my hat at the end of ~he day, the place I call home. I'm bringing
this to your attention because being zoned as a residency not a religious dwell~ng
:•m sure the occupancy limit is being exceeded every weekend. I'm not writing this
out of prejudice as I'm not a prejudice person. I'm writing it out of co~cern.
Concern for thc-se in that over crowded house. Concern ::or the person walking in the
road instead of the side walk dressed in all black in the dark. Concern that our
quite street and community is being played and ·.1s ed for relig~ous reasons. If there
is someone other than yourself I should notify or contact please let me know. ,ToA
1 of 1                                                                                                                10/31/2017, 9:11 AM
TWP000065
